—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 11, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court correctly denied that branch of the defendant’s omnibus motion which was to suppress the gun found in the pocket of the defendant’s coat. The evidence adduced at the hearing established that on November 24, 1990, at approximately 11:30 p.m., Police Officers Dennis Han-non and Joseph Fisk responded to a radio transmission that a male had been shot at 180 Troy Avenue, apartment 13-G, in Brooklyn. After noticing blood in the hallway in front of the elevator, the police heard arguing and loud music coming *561from apartment 13-G, and knocked on the door. Their knock was answered by a woman. Officer Hannon asked her if anyone in the apartment had been shot. The woman said that no one had been shot, but allowed the police to enter and check for themselves. Upon entering the apartment, Officer Hannon observed at least 25 people. There was loud music and arguing going on, a situation Officer Hannon described as "pretty chaotic”. The police continued to the rear of the apartment and walked into a bedroom which had a door that was half-way open.
The defendant and two other persons were in the bedroom when the police entered. Officer Hannon testified that the defendant looked startled when he saw the police and dropped his coat. Since he was standing about three feet away from the defendant, Officer Hannon heard a loud "thunk”, leaned over to pick up the coat, and felt the outline of a gun in the pocket area where he heard the sound. He then reached into the pocket, removed the gun, and placed the defendant under arrest.
The facts and circumstances of each case determine the reasonableness of each search and seizure (see, People v Smith, 59 NY2d 454; People v De Bour, 40 NY2d 210). Here, the police had lawfully entered into the premises with the consent of the occupant in order to investigate a suspected shooting in the apartment. In light of the defendant’s reaction upon seeing the police, and given all the attending circumstances, Officer Hannon was justified in feeling the outside of the defendant’s coat pocket in order to determine whether the thud he heard was made by a gun (see, People v Rivera, 165 AD2d 756, 758). After feeling the object which he reasonably believed to be a gun, it was clearly proper for him to reach into the pocket and seize the weapon (see, People v White, 156 AD2d 741, 742; Matter of Mark Anthony G., 169 AD2d 89, 93). The police action in the case at bar fully met the reasonableness standard, as it was justified at its inception and reasonable in scope (see generally, United States v Sharpe, 470 US 675; Terry v Ohio, 392 US 1; People v Hicks, 68 NY2d 234).
We have considered the defendant’s remaining contention and find it to be without merit. Ritter, Pizzuto and Santucci, JJ., concur.